                                                  BusinesS Services
                                                  P.O. Box 18001
,.t._.REGIONS                                     Hattiestrurg. MS 39404-8001
                                                  Custorn,,r Service: l-.800-986-2462
         MORTGAGE                                 Speech ••d Hearing Impaired: J-877-344-9716
        June 9, 2017

         Regina M. Driskill
         3123 Joyce Ave
       . Knoxville, TN 37921

        Re:       Loan Number: 3006035640
                  Case Number: 64941
                  Property Address: 3123 Joyce Avenue, Knoxville, TN 37921

         Dear Ms. Driskill,

        Please accept this letter as our response. to your letter, directed to the Consumer Financial Protection Bureau
        dated May 19, 2017, regarding the abo,·e reference mortgage loan. Regions' policy is to comply with both the
        letter and the spirit of all fair lending laws and responsible lending practices. Regions is committed to
        conducting all lending-related activities in a manner consistent with fair lending laws including treating all
        customers fairly and consistently throuyiout the entire lifecycle, without regard to any characteristic or basis
        prohibited by law, and engages in responsible lending practices. We sincerely hope the following details will
        address your concerns.

        As stated in prior correspondence wit!, you, it is Region's policy to require residential mortgage borrowers to
        maintain insurance in accordance with the terms of the mortgage. Below is a history providing.a breakdown of
        insurance disbursements from the escrow account, and the insurance refunds received from the insurance
        companies for unearned premiums. We are enclosing letters dated January 21, 20 I S, August 25, 20 IS, and May
        26, 2017, that address your previous cimcems regarding lender placed insurance.

         Below is a history providing a break~own of insurance disbursements ri;om 2012 - 201 7.

              •   $1,374.00- insurance premium disbursed from escrow on March 20, 2012, to Kemper Insurance, for
                  policy #UP883192, effective April 9, 2012-2013. This policy was cancelled by you, effective May 3,
                  2012.
              •   $1,284.00 - refund from Kemper, mailed to you on May 9, 2012, check number 1700585919. This
                  check was negotiated on May 15, 2012.
              •   $2,418.00 - insurance premium disbursed from escrow on May 14, 2012, to Travelers Insurance, for
                  policy #9902909426331, eft¢ctive May 4, 2012-2013. Ms. Driskill cancelled this policy effective
                  August 7, 2012.
              •   $1,922.00 -refund from Travelers Insurance, mailed directly to you on July 19, 2012.
              •   There was a valid lapse in ;usorance coverage from May 3, 2012, to May 4, 2012, and a premium of
                  $4.00       ·       from the escrow account on May 17; 201
              ~-;(
                                                                                                       was not issued for
                                                                         icy e ctive January 15, 2014.
                                                                                          S·pO
              •      $760.00 - insurance premium disbursed from escrow on January 13, 2014, to Republic Franklin
                     Insurance for policy #4722274, effective January 15, 2014-2015.
              •      $774.00 - insurance premium disbursed from escrow on January 8, 2015, to Utica National Insurance,
                     for policy #4722274, effect;,•e Janua,y 15, 2015-2016.
                                                                                                                          .   ~    . PLAINTIEF'S .
                                                                                                                              ai      . EXHIBIT·
                                                                                                                              1
                                                                                                                              .....

                        Exclusive Address for Information Requests and Error Resolution: P.O. Box 110, Hattiesburz1 MS 39403.0110
                     "Regions Bank d.b.a. Regions Mo1gage may be a debt collector under applicable law. This communication may be
                            deemed an attempt to collect a debt, and any infotmation obtained could be used for that purpase."
                          Once enrolled, loan lnforma:iun is available 24 hours a day, 7 days a week at www.regionsmortgage.com
Case 3:18-cv-00102-JRG-DCP Document
                            "o--:--.- 37-24C'n,.ol
                                               Filed          09/18/19
                                                   1-1..,.. e;nn I .:i.nrii<>r" Page 1 of 2 PageID #: 168
                                                             J.J,,_.,,_,,,.. ,,. ... ,.
                                                 s.silless~
                                                 P.O_ Box J&J()l
        REGIONS                                  -.g.MS~l
                                                 i:aso,,,,,,,Sem<e: J-800-986-2462
        MORTGAGE                                 Speeclta      lfeariall blpam!,t 1-sn-344-97!6


       June 9. 2017
       Driskill
       Page2

            •       Sl.077-insurance premiumdisbmsed from Escrow on Man:h 22.2016.. to Assurant Specialty Property
                    for policy ii 807121600. effecti,,e Jammy 15. 2016-17 (Lapse in~<>e; fora lender placed insurance
                    policy).
            •       S LI 85- insurance premiwn disbursed from Escrow on March 23. :!O17. to Assurant Specialty Property
                    for policy #849703500.effectivdanua,y 15. 2017-IS (Lapse incovera.,<>e; fora lender placed insurance
                    policy)_

       As mentioned in our previous corresponcleoce to you dated May 26., 2017. norificalions were mailed on May 11.
       2012: l',,lay 23. 2012: Janumy IS.. 2016; Februa,y 17. 2016; March 28. 2016., Januaiy IS. 2017: Febrwuy 17,
       2017: and March 29. 2017. to the address of record advising that we needed proof of insurance coverage..
       Consequently, as of today. the proof has not been received. Again.. enclosed are copies of the letters for your
       review. If you have evidence ofi11SW31"" COVet¾<>e.. please fax lhe documentation to our Escrow Specialists at
       601-554-23&5 or contact one of our Loa11 Specialists at 1~986-2462. Monday through Friday between the
       hours of7:30 am. and 5:00 p.lD.. Central Tune.

       As oftheoote of this letter. your loan is ~=tlydu,e for April 1. 2013, and all subsequent payments. Please be
       advised that foreclosure action has been initiated for this loan -.ith a sale date scheduled for June 23, 2017. The
       mnount needed to reinstate the loan is Sl 7.596. 14 and is valid through June 9, 2017. Should you have questions
       reg;,rding the starus of your loan, you '""Y COlllaCI Tarmny .Jordan. your Single Point of Contact, by calling 1-
       800-748-9498, exrension 2738.

       Based on the information above. we fm-i that there was no error made by placing purchasing a Lender Place
       Insurance policy for your accounL Pl~~ be advised. you have cenam rights under federal law regarding the
       documentation used in response to yom requesL Should you wish to obt!in additional documentation regarding
       our research and deternnnalion or should you have any questions regarding this response.. please call me at
       l-800-986-2462.. e.,'tenSion 2745. ben,.-ee,1 the hours of8:00 am.. and 5:00 p.m.. Central Time. Monday through
       Friday. As always. thank you for allowi!'lJ Regions to serve your financial needs.




       ~./.
              .
        ·nee,.·.
                •
                         ftm·    .
                                I,   /
                                     11,
                                         '   }

       Bett,,Bf15                            ~
       Resach Specialist
       Senicing Performance Assurance

       Enclosures

       NOTE: If this loan is included in an act.:\'e bankruptcy case and "'as not reaff"mned by order of the Bankruptcy
       Court, or if you received a bankruptcy discha,ge associatro wilh your loan.. this letter is being provided for
       informational purposes only and is not 2:0 attempt to collect, reco,u. or offset any discharged debt previously
       incurred by yOtL However, we reserve :.II rights and remedies under the securi1y instrument, including the right
       to foreclose on the collateral.




                      ExtfasiteAddressfarmbmalioaleqaestsaadEmlrResul tie.t:P'.O.Sm:110,.ffzttie r g.1!539403-0110
             "R<gions Bar.k d.!l-a Regjons li<l<lg?<;a ma; IE a ~ -          u n d e r ~ ...... This """"""'"'lion may be
                    deemed anaz,,,,,pt tnrol!Edadebl. and""!-o!llaine<laJl.lidbe uset!forttrat purpose_•
Case              Or..ce ai:rmseo. !Oa.1 ~ : i n
       3:18-cv-00102-JRG-DCP                     Document        37-24
                                                   ~ a,r-~,e 241:0lis a ctav. 7Filed  09/18/19
                                                                               days a we&             Page 2 of 2 PageID
                                                                                          at ~egii:ansmo:tgag..mm            #: 169
                                               -Rations ~ 6 al E'cua Hal~ IPllri>c- ..
